Exhibit 10.5

 

SYNOPSYS

 

DEFERRED COMPENSATION PLAN

 

 

As Restated Effective

 

August 1, 2002

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS

 

 

 

 

1.1

Account

 

 

1.2

Avant! Plan

 

 

1.3

Base Pay

 

 

1.4

Beneficiary

 

 

1.5

Code

 

 

1.6

Committee

 

 

1.7

Company

 

 

1.8

Contributions

 

 

1.9

Deferral Period

 

 

1.10

Distributable Amount

 

 

1.11

Eligible Employee

 

 

1.12

ERISA

 

 

1.13

Fiscal Year

 

 

1.14

Fund or Funds

 

 

1.15

Fund Return

 

 

1.16

Initial Election Period

 

 

1.17

Insurable Participant

 

 

1.18

Participant

 

 

1.19

Plan

 

 

1.20

Plan Year

 

 

1.21

Retirement

 

 

1.22

Target Compensation

 

 

1.23

Variable Pay

 

 

 

 

 

ARTICLE II PARTICIPATION

 

 

 

 

 

ARTICLE III CONTRIBUTIONS

 

 

 

 

 

 

3.1

Elections to Defer Compensation

 

 

3.2

Suspension of Compensation Deferrals

 

 

3.3

Company Discretionary Contributions

 

 

 

 

 

ARTICLE IV INVESTMENT ELECTIONS

 

 

 

 

 

 

4.1

Participant Investment Designation

 

 

4.2

Change in Investment Designation

 

 

4.3

Company Responsibility for Investment Alternatives

 

 

 

 

 

ARTICLE V ACCOUNTS

 

 

 

 

 

 

5.1

Participant Accounts

 

 

5.2

Trust Funding

 

 

i

--------------------------------------------------------------------------------


 

ARTICLE VI VESTING

 

 

 

 

 

 

6.1

Base Pay and Variable Pay Deferrals

 

 

6.2

Company Contributions

 

 

6.3

Avant! Plan Portion of a Participant’s Account

 

 

 

 

 

ARTICLE VII DISTRIBUTIONS

 

 

 

 

 

 

7.1

Distributions from Avant! Plan Portion of a Participant’s Account

 

 

7.2

Distributions Other than from Avant! Plan Portion of a Participant’s Account

 

 

7.3

Changes in Form of Distribution

 

 

7.4

No Election of Distribution Form

 

 

7.5

Death Benefits

 

 

7.6

Early Distributions

 

 

7.7

Unforeseeable Emergency

 

 

7.8

Inability To Locate A Participant

 

 

 

 

 

ARTICLE VIII ADMINISTRATION

 

 

 

 

 

 

8.1

Committee

 

 

8.2

Committee Action

 

 

8.3

Powers and Duties of the Committee

 

 

8.4

Construction and Interpretation

 

 

8.5

Information

 

 

8.6

Compensation, Expenses and Indemnity

 

 

8.7

Quarterly Statements

 

 

 

 

 

ARTICLE IX MISCELLANEOUS

 

 

 

 

 

 

9.1

Unsecured General Creditor

 

 

9.2

Restriction Against Assignment

 

 

9.3

Withholding

 

 

9.4

Disputes

 

 

9.5

Amendment, Modification, Suspension or Termination

 

 

9.6

Governing Law

 

 

9.7

Receipt or Release

 

 

9.8

Payments on Behalf of Incapacitated Persons

 

 

9.9

No Employment Rights

 

 

9.10

Department of Labor Determination

 

 

9.11

Headings, etc. Not Part of Agreement

 

 

ii

--------------------------------------------------------------------------------


 

SYNOPSYS

 

DEFERRED COMPENSATION PLAN

 

Synopsys, Inc. (the “Company”) acting on behalf of itself and its designated
subsidiaries maintains the Synopsys Deferred Compensation Plan (the “Plan”). 
The Plan was originally effective as of September 30, 1996, and has been most
recently restated effective as of October 29, 2000.  On August 1, 2002 the
Avant! Corporation Executive Deferred Compensation Plan (the “Avant! Plan”) was
merged with and into the Plan.  The Company hereby amends and restates the Plan,
effective as of August 1, 2002, except as otherwise stated herein.

 

RECITALS

 

1.                                       The Company currently maintains the
Plan, a supplemental retirement plan for the benefit of selected highly
compensated employees or others as designated by the Company.

 

2.                                       The Plan provides for the payment of
vested accrued benefits to Plan participants and their beneficiaries in
accordance with the terms of this document.

 

3.                                       Under the Plan, the Company pays all of
the accrued benefits from its general assets.

 

4.                                       The Company has entered into an
agreement (the “Trust Agreement”) with a person or persons, including an entity
that serves as trustee (the “Trustee”) under an irrevocable trust (the “Trust”)
to be used in connection with the Plan.

 

5.                                       The Company wishes to make
contributions to the Trust so that contributions to be held by the Trustee shall
be invested, reinvested and distributed, all in accordance with the provisions
of the Plan and the Trust Agreement.

 

6.                                       The Company intends that the amounts
contributed to the Trust and the earnings thereon shall be used by the Trustee
to satisfy the liabilities of the Company under the Plan with respect to each
Plan Participant for whom an Account has been established and such utilization
shall be made in accordance with the procedures set forth herein.

 

7.                                       The Company intends that the Trust be a
“grantor trust” with the principal and income of the Trust treated as assets and
income of the Company for federal and state income tax purposes.

 

8.                                       The Company intends that the assets of
the Trust shall at all times be subject to the claims of the general creditors
of the Company as provided in the Trust Agreement.

 

9.                                       The Company intends that the existence
of the Trust shall not alter the characterization the Plan as “unfunded” for
purposes of ERISA, and shall not be construed to provide income to Participants
under the Plan prior to actual payment of the accrued benefits thereunder.

 

--------------------------------------------------------------------------------


 

NOW THEREFORE, the Company does hereby restate the Plan as follows:

 

ARTICLE I

 

DEFINITIONS

 

Whenever used in the Plan, the following terms shall have the meanings indicated
below, unless a different meaning is plainly required by the context.  The
singular shall include the plural, unless the context indicates otherwise.

 


1.1                                 ACCOUNT.  “ACCOUNT” MEANS FOR EACH
PARTICIPANT THE BOOKKEEPING ACCOUNT MAINTAINED BY THE COMMITTEE THAT IS CREDITED
WITH AMOUNTS EQUAL TO (I) THE PORTION OF THE PARTICIPANT’S BASE PAY THAT HE OR
SHE ELECTS TO DEFER, (II) THE PORTION OF THE PARTICIPANT’S VARIABLE PAY THAT HE
OR SHE ELECTS TO DEFER, (III) THE COMPANY’S DISCRETIONARY CONTRIBUTIONS, IF ANY,
CREDITED UNDER THE PLAN FOR THE PARTICIPANT’S BENEFIT, (IV) AMOUNTS TRANSFERRED
TO THE PLAN FROM THE AVANT! PLAN, AND (V) ADJUSTMENTS TO REFLECT DEEMED GAINS OR
LOSSES PURSUANT TO SECTION 5.1(C).

 


1.2                                 AVANT! PLAN.  “AVANT! PLAN” MEANS THE AVANT!
CORPORATION EXECUTIVE DEFERRED COMPENSATION PLAN, WHICH WAS MERGED INTO THE PLAN
ON AUGUST 1, 2002.

 


1.3                                 BASE PAY.  “BASE PAY” MEANS THE NON-VARIABLE
PORTION OF AN ELIGIBLE EMPLOYEE’S ANNUAL COMPENSATION.

 


1.4                                 BENEFICIARY. “BENEFICIARY” OR
“BENEFICIARIES” MEANS THE BENEFICIARY LAST DESIGNATED IN WRITING BY A
PARTICIPANT IN ACCORDANCE WITH PROCEDURES ESTABLISHED BY THE COMMITTEE TO
RECEIVE THE BENEFITS SPECIFIED HEREUNDER IN THE EVENT OF THE PARTICIPANT’S
DEATH.  NO BENEFICIARY DESIGNATION SHALL BECOME EFFECTIVE UNTIL IT IS FILED WITH
THE COMMITTEE.

 


1.5                                 CODE.  “CODE” MEANS THE INTERNAL REVENUE
CODE OF 1986, AS AMENDED FROM TIME TO TIME, AND APPLICABLE VALID REGULATIONS
THEREUNDER.

 


1.6                                 COMMITTEE.  “COMMITTEE” MEANS THE
ADMINISTRATIVE COMMITTEE FORMED IN ACCORDANCE WITH ARTICLE VIII CONSISTING OF
SENIOR REPRESENTATIVES FROM THE DEPARTMENTS OF HUMAN RESOURCES, LEGAL AND
FINANCE.

 


1.7                                 COMPANY.  “COMPANY” MEANS SYNOPSYS, INC.,
ANY SUCCESSOR CORPORATION AND ANY ENTITY THAT IS DIRECTLY OR INDIRECTLY
CONTROLLED BY THE COMPANY OR ANY ENTITY IN WHICH THE COMPANY HAS A SIGNIFICANT
EQUITY OR INVESTMENT INTEREST, AS DETERMINED BY THE COMPANY.

 


1.8                                 CONTRIBUTIONS.  “CONTRIBUTIONS” MEANS BASE
PAY OR VARIABLE PAY THAT A PARTICIPANT ELECTS TO DEFER TO THE PLAN PURSUANT TO
SECTION 3.1 BELOW, PLUS DISCRETIONARY CONTRIBUTIONS CONTRIBUTED TO THE
PARTICIPANT’S ACCOUNT BY THE COMPANY PURSUANT TO SECTION 3.3 BELOW.

 

2

--------------------------------------------------------------------------------


 


1.9                                 DEFERRAL PERIOD.  “DEFERRAL PERIOD” MEANS,
FOR EACH PLAN YEAR, (I) THE PERIOD FROM THE FIRST DAY OF SUCH PLAN YEAR THROUGH
DECEMBER 31ST OF THE CALENDAR YEAR ENDING WITHIN THAT PLAN YEAR, OR (II) THE
PERIOD FROM JANUARY 1ST OF THE CALENDAR YEAR THAT BEGINS WITHIN THE PLAN YEAR
THROUGH THE LAST DAY OF THAT PLAN YEAR.

 


1.10                           DISTRIBUTABLE AMOUNT.  “DISTRIBUTABLE AMOUNT”
MEANS THE AMOUNT CREDITED TO A PARTICIPANT’S ACCOUNT.

 


1.11                           ELIGIBLE EMPLOYEE.  “ELIGIBLE EMPLOYEE” FOR A
PLAN YEAR MEANS (I) A COMMON LAW EMPLOYEE OF THE COMPANY PERFORMING SERVICES
REGULARLY IN THE UNITED STATES OF AMERICA WHOSE TARGET COMPENSATION EQUALS OR
EXCEEDS, AS OF THE AUGUST 1ST IMMEDIATELY PRECEDING THE PLAN YEAR, A DOLLAR
AMOUNT TO BE DETERMINED FOR EACH PLAN YEAR BY THE COMMITTEE, OR (II) ANY OTHER
EMPLOYEE OR CATEGORY OF EMPLOYEE DESIGNATED BY THE COMMITTEE.  NOTWITHSTANDING
THE FOREGOING, THE COMMITTEE MAY DETERMINE IN WRITING THAT AN OTHERWISE ELIGIBLE
EMPLOYEE SHALL NOT BE ELIGIBLE TO PARTICIPATE IN THE PLAN.

 


1.12                           ERISA.  “ERISA” MEANS THE EMPLOYEE RETIREMENT
INCOME SECURITY ACT OF 1974, AS AMENDED FROM TIME TO TIME, AND APPLICABLE VALID
REGULATIONS THEREUNDER.

 


1.13                           FISCAL YEAR.  “FISCAL YEAR” MEANS THE COMPANY’S
FISCAL YEAR AS DETERMINED BY THE COMPANY’S BOARD OF DIRECTORS.

 


1.14                           FUND OR FUNDS.  “FUND” OR “FUNDS” MEANS ONE OR
MORE OF THE INVESTMENT FUNDS SELECTED BY THE COMMITTEE PURSUANT TO SECTION 4.1.

 


1.15                           FUND RETURN.  “FUND RETURN” MEANS, FOR EACH FUND,
AN AMOUNT EQUAL TO THE NET RATE OF GAIN OR LOSS ON THE ASSETS OF SUCH FUND
DURING EACH MONTH.

 


1.16                           INITIAL ELECTION PERIOD.  “INITIAL ELECTION
PERIOD” FOR AN ELIGIBLE EMPLOYEE MEANS THE PERIOD BEGINNING ON THE ELIGIBLE
EMPLOYEE’S INITIAL DATE OF ELIGIBILITY AND ENDING THIRTY (30) DAYS THEREAFTER.

 


1.17                           INSURABLE PARTICIPANT.  “INSURABLE PARTICIPANT”
MEANS A PARTICIPANT WHO SATISFIES UNDERWRITING STANDARDS FOR THE ISSUANCE OF
LIFE INSURANCE DETERMINED BY THE INSURANCE COMPANY SELECTED BY THE COMMITTEE TO
PROVIDE THE PRE-TERMINATION DEATH BENEFIT DESCRIBED IN SECTION 7.5(A).

 


1.18                           PARTICIPANT.  “PARTICIPANT” MEANS ANY ELIGIBLE
EMPLOYEE OR OTHER INDIVIDUAL FOR WHOM AN ACCOUNT IS MAINTAINED UNDER THE PLAN.

 


1.19                           PLAN.  “PLAN” MEANS THE SYNOPSYS DEFERRED
COMPENSATION PLAN SET FORTH HEREIN AND IN AMENDMENTS FROM TIME TO TIME MADE
HERETO.

 


1.20                           PLAN YEAR.  “PLAN YEAR” MEANS THE TWELVE
(12)-CONSECUTIVE-MONTH PERIOD BEGINNING WITH THE FIRST DAY OF EACH FISCAL YEAR
OF THE COMPANY AND ENDING ON THE LAST DAY OF SUCH FISCAL YEAR.

 

3

--------------------------------------------------------------------------------


 


1.21                           RETIREMENT.  “RETIREMENT” MEANS TERMINATION OF
EMPLOYMENT WITH THE COMPANY ON OR AFTER ATTAINING AGE FIFTY-FIVE (55).

 

1.22                           Target Compensation.  “Target Compensation” means
annualized Base Pay plus annualized target commissions and target bonuses.

 

1.23                           Variable Pay.  “Variable Pay” means any variable
compensation including commissions, sales bonuses and/or other incentive
compensation that is payable in addition to the Participant’s Base Pay. 
Variable Pay shall not include (a) retention bonuses, (b) other bonuses subject
to repayment as a result of a specified future event (including sign-on bonuses
and relocation bonuses), and (c) severance payments.

 


ARTICLE II

 


PARTICIPATION

 

An Eligible Employee shall become a Participant in the Plan by (1) electing to
defer all or a portion of his or her compensation in accordance with
Section 3.1, and (2) if required by the Committee in its sole and absolute
discretion, by filing a life insurance application form along with his or her
deferral election form, and complying with such applicable medical underwriting
requirements as determined by a life insurance carrier elected by the
Committee.  An Eligible Employee who completes the requirements of the preceding
sentence shall commence participation in the Plan as of the first day of the
month in which compensation is deferred.  In the event it is determined by the
Committee that the proposed life insurance policy, if applicable, cannot be
obtained in a cost efficient manner after medical underwriting requirements have
been met, the Participant shall not be eligible to receive death benefits as
provided under Section 7.5(a) of the Plan.

 


ARTICLE III

 


CONTRIBUTIONS

 


3.1                                 ELECTIONS TO DEFER COMPENSATION.

 


(A)                                  INITIAL ELECTION PERIOD.  EACH ELIGIBLE
EMPLOYEE MAY INITIALLY ELECT TO DEFER COMPENSATION FOR ANY DEFERRAL PERIOD
OCCURRING DURING A PLAN YEAR WHICH NEXT FOLLOWS HIS OR HER INITIAL ELECTION
PERIOD, BY FILING WITH THE COMMITTEE AN ELECTION FOR SUCH DEFERRAL PERIOD(S)
THAT CONFORMS TO THE REQUIREMENTS OF THIS SECTION, BY SUCH MEANS AS ARE APPROVED
BY THE COMMITTEE, NO LATER THAN THE LAST DAY OF HIS OR HER INITIAL ELECTION
PERIOD.


 


(B)                                 GENERAL RULE.  SUBJECT TO THE LIMITATION SET
FORTH IN PARAGRAPH (D) BELOW, THE AMOUNT OF COMPENSATION WHICH AN ELIGIBLE
EMPLOYEE MAY ELECT TO DEFER DURING EACH DEFERRAL PERIOD IS AS FOLLOWS:

 

4

--------------------------------------------------------------------------------


 

(I)                 ANY WHOLE PERCENTAGE OF BASE PAY UP TO FIFTY PERCENT (50%);
AND/OR

 

(II)              ANY WHOLE PERCENTAGE OF VARIABLE PAY UP TO ONE HUNDRED PERCENT
(100%);

 

provided, however, that no election made for one or both Deferral Periods in a
Plan Year shall reduce the compensation paid to an Eligible Employee for a
calendar year to an amount that is less than the amount necessary to pay
(A) applicable employment taxes (e.g., FICA, hospital insurance) payable with
respect to amounts deferred hereunder, (B) amounts necessary to satisfy any
other benefit plan withholding obligations, (C) any resulting income taxes
payable with respect to compensation that cannot be so deferred, and (D) any
amounts necessary to satisfy any wage garnishment or similar type obligations. 
Until an Eligible Employee (other than an Eligible Employee who has not been
required to file an insurance application pursuant to ARTICLE II, or who has
been determined not to be an Insurable Participant) completes an application for
life insurance, any deferral election made by the Eligible Employee pursuant to
this Section shall be void.

 


(C)                                  DEFERRAL ELECTION PRIORITY.  DEFERRAL
ELECTIONS TO THE PLAN SHALL BE COMPUTED BEFORE TAKING INTO ACCOUNT ANY REDUCTION
IN TAXABLE INCOME BY SALARY DEFERRAL TO THE SYNOPSYS EMPLOYEE STOCK PURCHASE
PROGRAM OR TO PLANS SPONSORED BY THE COMPANY UNDER CODE SECTIONS 125 OR 401(K).


 


(D)                                 MINIMUM DEFERRALS.  FOR EACH PLAN YEAR
DURING WHICH THE ELIGIBLE EMPLOYEE IS A PARTICIPANT, THE MINIMUM DOLLAR AMOUNT
THAT MAY BE DEFERRED UNDER THIS SECTION IS FIVE THOUSAND DOLLARS ($5,000), TO BE
SATISFIED BASED ON DEFERRALS OF BASE PAY AND/OR VARIABLE PAY DURING ONE OR BOTH
DEFERRAL PERIODS OCCURRING WITHIN A PLAN YEAR.


 


(E)                                  EFFECT OF INITIAL ELECTION.  AN ELECTION TO
DEFER COMPENSATION DURING THE INITIAL ELECTION PERIOD SHALL BE EFFECTIVE WITH
RESPECT TO (I) BASE PAY EARNED DURING THE FIRST PAY PERIOD BEGINNING AFTER THE
INITIAL ELECTION WHICH OCCURS WITHIN THAT DEFERRAL PERIOD FOR WHICH THE ELECTION
IS MADE, AND TO (II) VARIABLE PAY PAYABLE DURING THAT DEFERRAL PERIOD FOR WHICH
THE ELECTION IS MADE.  AT THE DISCRETION OF THE COMMITTEE, CERTAIN VARIABLE PAY
MAY BE DEFERRED WHICH IS PAYABLE IN THE FIRST PLAN YEAR OF ELIGIBILITY (EVEN
THOUGH SUCH VARIABLE PAY WAS EARNED IN A PRIOR PERIOD).


 


(F)                                    DURATION OF BASE PAY DEFERRAL ELECTION OR
VARIABLE PAY DEFERRAL ELECTION.  A BASE PAY DEFERRAL ELECTION OR VARIABLE PAY
DEFERRAL ELECTION SHALL REMAIN IN EFFECT FROM PLAN YEAR-TO-PLAN YEAR,
NOTWITHSTANDING ANY CHANGE IN A PARTICIPANT’S BASE PAY OR VARIABLE PAY, AS
APPLICABLE, UNTIL THE PARTICIPANT ELECTS TO AMEND OR DISCONTINUE HIS OR HER BASE
PAY DEFERRAL ELECTION OR VARIABLE PAY DEFERRAL ELECTION, AS APPLICABLE.  IN SUCH
A CASE, THE PERCENTAGE OR DOLLAR AMOUNT OF BASE PAY OR VARIABLE PAY DESIGNATED
BY THE PARTICIPANT IN HIS OR HER DEFERRAL ELECTION MAY BE AMENDED OR
DISCONTINUED BY FILING A NEW ELECTION, IN ACCORDANCE WITH THE TERMS OF THIS
SECTION, WITH THE COMMITTEE AT LEAST FIFTEEN (15) DAYS PRIOR TO THE BEGINNING OF
THE DEFERRAL PERIOD FOR WHICH THE ELECTION SHALL BE IN EFFECT.  A PARTICIPANT’S
DEFERRAL ELECTION SHALL TERMINATE WITH RESPECT TO FUTURE BASE PAY OR VARIABLE
PAY, AS APPLICABLE, UPON THE EARLIER OF (I) THE PARTICIPANT CEASING TO BE
ELIGIBLE

 

5

--------------------------------------------------------------------------------


 


TO PARTICIPATE IN THE PLAN, OR (II) THE PARTICIPANT’S ELECTION TO DISCONTINUE
ALL DEFERRALS FOR ANY SUBSEQUENT DEFERRAL PERIOD.


 


(G)                                 ELECTIONS OTHER THAN ELECTIONS DURING THE
INITIAL ELECTION PERIOD.  ANY ELIGIBLE EMPLOYEE WHO FAILS TO ELECT TO DEFER
COMPENSATION DURING HIS OR HER INITIAL ELECTION PERIOD MAY SUBSEQUENTLY BECOME A
PARTICIPANT, AND ANY ELIGIBLE EMPLOYEE WHO HAS SUSPENDED A PRIOR DEFERRAL
ELECTION MAY ELECT TO AGAIN DEFER COMPENSATION, BY FILING AN ELECTION ON A FORM
OR BY SUCH OTHER MEANS AS APPROVED BY THE COMMITTEE, AS DESCRIBED IN
PARAGRAPH (B) ABOVE.  AN ELECTION TO DEFER COMPENSATION MUST BE FILED AT LEAST
FIFTEEN (15) DAYS BEFORE THE BEGINNING OF A SPECIFIC DEFERRAL PERIOD AND WILL BE
EFFECTIVE FOR BASE PAY EARNED DURING PAY PERIODS BEGINNING AFTER SUCH DEFERRAL
PERIOD BEGINS, AND VARIABLE PAY PAID DURING SUCH DEFERRAL PERIOD.

 


3.2                                 SUSPENSION OF COMPENSATION DEFERRALS.

 


(A)                                  AUTOMATIC SUSPENSION.  IN THE EVENT THAT A
PARTICIPANT RECEIVES A FINANCIAL HARDSHIP WITHDRAWAL FROM THE SYNOPSYS 401(K)
SAVINGS AND SUCCESS SHARING PLAN OR ANY OTHER PLAN MAINTAINED BY THE COMPANY
WHICH CONTAINS A QUALIFIED CASH OR DEFERRED ARRANGEMENT UNDER SECTION 401(K) OF
THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “401(K) PLAN”), THE
PARTICIPANT’S COMPENSATION DEFERRALS UNDER THIS PLAN (IF ANY) SHALL BE SUSPENDED
FOR A PERIOD OF SIX (6) MONTHS FROM THE DATE THAT THE PARTICIPANT RECEIVES SUCH
HARDSHIP WITHDRAWAL.  NOTWITHSTANDING THE FOREGOING, THE PARTICIPANT’S
COMPENSATION DEFERRALS UNDER THIS PLAN SHALL BE NOT BE SO SUSPENDED IF THE
COMMITTEE DETERMINES THAT SUCH SUSPENSION IS NOT REQUIRED IN ORDER TO PRESERVE
THE TAX-QUALIFICATION OF THE 401(K) PLAN.


 


(B)                                 PERMISSIBLE SUSPENSION.  IN THE EVENT THAT A
PARTICIPANT INCURS AN UNFORSEEABLE EMERGENCY (AS DEFINED IN SECTION 7.7), THE
COMMITTEE, IN ITS SOLE DISCRETION, MAY SUSPEND THE PARTICIPANT’S COMPENSATION
DEFERRALS FOR THE REMAINDER OF THE PLAN YEAR.  HOWEVER, AN ELECTION TO MAKE
COMPENSATION DEFERRALS UNDER SECTION 3.1 SHALL BE IRREVOCABLE AS TO AMOUNTS
DEFERRED AS OF THE EFFECTIVE DATE OF ANY SUSPENSION IN ACCORDANCE WITH THIS
SECTION.


 


3.3                                 COMPANY DISCRETIONARY CONTRIBUTIONS.  THE
COMPANY MAY, IN ITS SOLE DISCRETION, CREDIT DISCRETIONARY CONTRIBUTIONS TO THE
ACCOUNTS OF ONE OR MORE PARTICIPANTS AT SUCH TIMES AND IN SUCH AMOUNTS AS THE
COMMITTEE MAY DETERMINE.

 


ARTICLE IV


 


INVESTMENT ELECTIONS


 


4.1                                 PARTICIPANT INVESTMENT DESIGNATION.  THE
COMMITTEE SHALL PROVIDE EACH PARTICIPANT WITH A LIST OF FUNDS AVAILABLE FOR
HYPOTHETICAL INVESTMENT.  THE PARTICIPANT MAY DESIGNATE, IN SUCH MANNER AS
PROVIDED BY THE COMMITTEE, ONE OR MORE FUNDS THAT HIS OR HER ACCOUNT WILL BE
DEEMED TO BE INVESTED IN FOR PURPOSES OF DETERMINING THE AMOUNT OF GAINS OR
LOSSES TO BE CREDITED TO HIS OR HER ACCOUNT; PROVIDED, HOWEVER, THAT IF THE
PARTICIPANT DOES NOT DESIGNATE THE DEEMED INVESTMENT OF HIS OR HER ACCOUNT, THE
PARTICIPANT’S ACCOUNT SHALL BE DEEMED TO BE INVESTED IN THE MONEY MARKET FUND

 

6

--------------------------------------------------------------------------------


 


OFFERED UNDER THE PLAN.  THE FUND RETURN OF EACH FUND SHALL BE USED TO DETERMINE
THE AMOUNT TO BE CREDITED TO THE PARTICIPANTS’ ACCOUNT UNDER SECTION 5.1(C).  IN
MAKING THE DESIGNATION PURSUANT TO THIS SECTION, THE PARTICIPANT MAY SPECIFY
THAT ALL OR ANY WHOLE PERCENTAGE OF HIS OR HER ACCOUNT BE DEEMED TO BE INVESTED
IN ONE OR MORE OF THE FUNDS SELECTED BY THE COMMITTEE.

 


4.2                                 CHANGE IN INVESTMENT DESIGNATION.  A
PARTICIPANT MAY CHANGE THE DESIGNATION MADE UNDER SECTION 4.1 BY FILING AN
ELECTION AT THE TIME AND IN THE MANNER SPECIFIED BY THE COMMITTEE.  ELECTIONS
MADE BY 11:59 P.M. PST SHALL BE EFFECTIVE THE NEXT BUSINESS DAY.

 


4.3                                 COMPANY RESPONSIBILITY FOR INVESTMENT
ALTERNATIVES.  THE COMPANY MAY, BUT NEED NOT, ACQUIRE INVESTMENTS CORRESPONDING
TO THOSE DESIGNATED BY THE PARTICIPANTS HEREUNDER, AND IT IS NOT UNDER ANY
OBLIGATION TO MAINTAIN ANY INVESTMENT IT MAY MAKE.  ANY SUCH INVESTMENTS, IF
MADE, SHALL BE IN THE NAME OF THE COMPANY, AND SHALL BE ITS SOLE PROPERTY IN
WHICH NO PARTICIPANT SHALL HAVE ANY INTEREST.

 


ARTICLE V


 


ACCOUNTS


 


5.1                                 PARTICIPANT ACCOUNTS.  THE COMMITTEE SHALL
ESTABLISH AND MAINTAIN AN ACCOUNT FOR EACH PARTICIPANT UNDER THE PLAN.  EACH
PARTICIPANT’S ACCOUNT SHALL BE FURTHER DIVIDED INTO SEPARATE SUBACCOUNTS
(“INVESTMENT FUND SUBACCOUNTS”), EACH OF WHICH CORRESPONDS TO A FUND DESIGNATED
BY THE PARTICIPANT PURSUANT TO SECTION 4.1.  A PARTICIPANT’S ACCOUNT SHALL BE
CREDITED AS FOLLOWS:

 


(A)                                  NOT LATER THAN THE LAST DAY OF EACH MONTH,
THE COMMITTEE SHALL ASSURE THAT THE INVESTMENT FUND SUBACCOUNTS OF THE
PARTICIPANT’S ACCOUNT BE CREDITED WITH AN AMOUNT EQUAL TO THE BASE PAY DEFERRED
BY THE PARTICIPANT DURING EACH PAY PERIOD ENDING IN THAT MONTH AND/OR THE
VARIABLE PAY PAID DURING THAT MONTH IN ACCORDANCE WITH THE PARTICIPANT’S
ELECTION; THAT IS, THE PORTION OF THE PARTICIPANT’S DEFERRED BASE PAY OR
VARIABLE PAY THAT THE PARTICIPANT HAS ELECTED TO BE DEEMED TO BE INVESTED IN A
CERTAIN FUND SHALL BE CREDITED TO THE INVESTMENT FUND SUBACCOUNT CORRESPONDING
TO THAT FUND.


 


(B)                                 NOT LATER THAN THE LAST DAY OF THE PLAN YEAR
OR SUCH EARLIER TIME OR TIMES AS THE COMMITTEE MAY DETERMINE, THE COMMITTEE
SHALL CREDIT THE INVESTMENT FUND SUBACCOUNTS OF THE PARTICIPANT’S ACCOUNT WITH
AN AMOUNT EQUAL TO THE PORTION, IF ANY, OF ANY COMPANY CONTRIBUTION FOR THE
PARTICIPANT’S BENEFIT IN ACCORDANCE WITH SECTION 3.3; THAT IS, THE PORTION OF
THE PARTICIPANT’S COMPANY CONTRIBUTION, IF ANY, THAT THE PARTICIPANT HAS ELECTED
TO BE DEEMED TO BE INVESTED IN A CERTAIN FUND SHALL BE CREDITED TO THE
INVESTMENT FUND SUBACCOUNT CORRESPONDING TO THAT FUND.


 


(C)                                  NOT LATER THAN THE LAST DAY OF EACH MONTH,
EACH INVESTMENT FUND SUBACCOUNT OF A PARTICIPANT’S ACCOUNT SHALL BE CREDITED
WITH GAINS OR LOSSES IN AN AMOUNT EQUAL TO THAT DETERMINED BY MULTIPLYING THE
BALANCE CREDITED TO SUCH INVESTMENT FUND SUBACCOUNT AS OF THE LAST DAY OF THE
PRECEDING MONTH BY THE FUND RETURN (POSITIVE OR NEGATIVE) FOR THE CORRESPONDING
FUND.

 

7

--------------------------------------------------------------------------------


 


5.2                                 TRUST FUNDING.


 


(A)                                  TRUSTEE DUTIES.  THE TRUSTEE SHALL MANAGE,
INVEST AND REINVEST THE TRUST ASSETS AS PROVIDED IN THE TRUST AGREEMENT.  THE
TRUSTEE SHALL COLLECT THE INCOME ON THE TRUST ASSETS, AND SHALL MAKE
CONTRIBUTIONS THEREFROM ALL AS PROVIDED IN THE PLAN AND IN THE TRUST AGREEMENT.


 


(B)                                 EMPLOYEE DEFERRALS AND COMPANY
CONTRIBUTIONS.  WHILE THE PLAN REMAINS IN EFFECT, THE COMPANY SHALL MAKE
CONTRIBUTIONS TO THE TRUST AT LEAST ONCE EACH QUARTER.  THE AMOUNT OF ANY
QUARTERLY CONTRIBUTION SHALL BE AT THE DISCRETION OF THE COMMITTEE.  AT THE
CLOSE OF EACH PLAN YEAR, THE COMPANY SHALL MAKE AN ADDITIONAL CONTRIBUTION TO
THE TRUST TO THE EXTENT THAT PREVIOUS CONTRIBUTIONS TO THE TRUST FOR SUCH PLAN
YEAR ARE NOT AT LEAST EQUAL TO THE TOTAL AMOUNT DEFERRED BY PLAN PARTICIPANTS
FOR SUCH PLAN YEAR PLUS COMPANY CONTRIBUTIONS, IF ANY, ACCRUED AS OF THE CLOSE
OF SUCH PLAN YEAR.  THE TRUSTEE SHALL NOT BE LIABLE FOR ANY FAILURE BY THE
COMPANY TO PROVIDE CONTRIBUTIONS SUFFICIENT TO PAY ALL ACCRUED BENEFITS UNDER
THE PLAN IN ACCORDANCE WITH THE TERMS OF THE PLAN.


 


(C)                                  GENERAL CREDITORS.  NEITHER THE
PARTICIPANTS NOR THEIR BENEFICIARIES SHALL HAVE ANY PREFERRED CLAIM ON, OR ANY
BENEFICIAL OWNERSHIP IN, ANY ASSETS OF THE TRUST PRIOR TO THE TIME SUCH ASSETS
ARE PAID TO THE PARTICIPANTS OR BENEFICIARIES AS BENEFITS AND ALL RIGHTS CREATED
UNDER THE PLAN SHALL BE UNSECURED CONTRACTUAL RIGHTS OF PLAN PARTICIPANTS AND
BENEFICIARIES AGAINST THE COMPANY.  ANY ASSETS HELD IN THE TRUST WILL BE SUBJECT
TO THE CLAIMS OF THE COMPANY’S GENERAL CREDITORS UNDER FEDERAL AND STATE LAW IN
THE EVENT OF INSOLVENCY AS DEFINED IN THE TRUST AGREEMENT.


 


ARTICLE VI


 


VESTING


 


6.1                                 BASE PAY AND VARIABLE PAY DEFERRALS.  A
PARTICIPANT’S ACCOUNT ATTRIBUTABLE TO BASE PAY AND VARIABLE PAY DEFERRED BY A
PARTICIPANT PURSUANT TO THE TERMS OF THE PLAN, TOGETHER WITH ANY EARNINGS
CREDITED TO THE PARTICIPANT’S ACCOUNT UNDER SECTION 5.1(C) WITH RESPECT TO SUCH
DEFERRALS, SHALL BE ONE HUNDRED PERCENT (100%) VESTED AT ALL TIMES.

 


6.2                                 COMPANY CONTRIBUTIONS.  THE PORTION OF A
PARTICIPANT’S ACCOUNT ATTRIBUTABLE TO COMPANY CONTRIBUTIONS PURSUANT TO
SECTION 3.3, IF ANY, INCLUDING THE FUND RETURN CREDITED WITH RESPECT THERETO,
SHALL VEST AT SUCH TIME OR TIMES AS THE COMMITTEE SHALL SPECIFY IN CONNECTION
WITH ANY SUCH AMOUNTS.

 


6.3                                 AVANT! PLAN PORTION OF A PARTICIPANT’S
ACCOUNT.  THE PORTION OF A PARTICIPANT’S ACCOUNT ORIGINALLY ACCRUED UNDER THE
AVANT! PLAN AND TRANSFERRED TO THE PLAN, TOGETHER WITH ANY EARNINGS CREDITED TO
THE PARTICIPANT’S ACCOUNT UNDER SECTION 5.1(C) WITH RESPECT TO SUCH AMOUNTS,
SHALL BE ONE HUNDRED PERCENT (100%) VESTED AT ALL TIMES.

 

8

--------------------------------------------------------------------------------


 


ARTICLE VII


 


DISTRIBUTIONS


 


7.1                                 DISTRIBUTIONS FROM AVANT! PLAN PORTION OF A
PARTICIPANT’S ACCOUNT.

 


(A)                                  ANY ELECTION BY A PARTICIPANT TO RECEIVE OR
COMMENCE RECEIVING DISTRIBUTION OF ALL OR A PORTION OF THE AMOUNTS ORIGINALLY
CONTRIBUTED TO THE AVANT! PLAN AND TRANSFERRED TO THE PLAN SHALL REMAIN IN
EFFECT UNTIL SUCH TIME AS ALL SUCH DISTRIBUTIONS HAVE BEEN MADE IN ACCORDANCE
WITH THE PRIOR ELECTION.


 


(B)                                 IF A PARTICIPANT WISHES TO CHANGE THE TIME
OR FORM OF THE DISTRIBUTION OF AMOUNTS TRANSFERRED FROM THE AVANT! PLAN TO THIS
PLAN, ANY SUCH CHANGE MUST MEET THE REQUIREMENTS OF SECTION 7.2, BOTH WITH
RESPECT TO THE TIMING OF THE CHANGE AND THE OPTIONAL FORMS OF DISTRIBUTION
AVAILABLE.  ONCE SUCH A CHANGE HAS BEEN MADE, THE PARTICIPANT MAY NOT CHOOSE TO
RE-ELECT THE TIME OR FORM OF DISTRIBUTION PREVIOUSLY ELECTED UNDER THE AVANT!
PLAN WITH RESPECT TO SUCH AMOUNTS.


 


7.2                                 DISTRIBUTIONS OTHER THAN FROM AVANT! PLAN
PORTION OF A PARTICIPANT’S ACCOUNT.


 


(A)                                  DISTRIBUTION ELECTION AND MINIMUM
REQUIREMENTS.  AT THE TIME A PARTICIPANT MAKES AN ELECTION TO DEFER A PORTION OF
HIS OR HER BASE PAY OR VARIABLE PAY FOR A PLAN YEAR, HE OR SHE SHALL ELECT TO
RECEIVE OR COMMENCE RECEIVING DISTRIBUTION OF CONTRIBUTIONS FOR THAT PLAN YEAR
ON A CERTAIN FUTURE DATE (A “SCHEDULED IN-SERVICE WITHDRAWAL”), UPON TERMINATION
OF EMPLOYMENT OR UPON RETIREMENT.  IF, AT THE DATE OF THE PARTICIPANT’S
TERMINATION OF EMPLOYMENT FOR ANY REASON, THE PARTICIPANT HAS LESS THAN TWO (2)
YEARS OF SERVICE WITH THE COMPANY OR IF THE PARTICIPANT’S TOTAL ACCOUNT VALUE IS
LESS THAN ONE HUNDRED THOUSAND DOLLARS ($100,000), THEN THE PARTICIPANT’S
ACCOUNT WILL BE PAID TO THE PARTICIPANT IN A LUMP SUM WITHIN NINETY (90) DAYS OF
HIS OR HER TERMINATION OF EMPLOYMENT.  IF AT SUCH TIME THE PARTICIPANT IS
CREDITED WITH TWO (2) YEARS OF SERVICE WITH THE COMPANY AND IF HIS OR HER TOTAL
ACCOUNT VALUE IS ONE HUNDRED THOUSAND DOLLARS ($100,000) OR MORE, THEN THE
PROVISIONS SET FORTH IN PARAGRAPHS (C) THROUGH (E) BELOW SHALL APPLY.


 


(B)                                 PAYMENT OF SCHEDULED IN-SERVICE WITHDRAWALS.


 

(I)             IF A PARTICIPANT ELECTS A SCHEDULED IN-SERVICE WITHDRAWAL WITH
RESPECT TO HIS OR HER BASE PAY OR VARIABLE PAY FOR A PLAN YEAR, THEN THE
PARTICIPANT SHALL RECEIVE SUCH AMOUNT IN A LUMP SUM PAID IN JANUARY OF THE YEAR
IDENTIFIED ON THE ELECTION FORM. THE LUMP SUM PAYMENT SHALL BE THE PORTION OF
THE PARTICIPANT’S ACCOUNT ATTRIBUTABLE TO CONTRIBUTIONS IN THE PLAN YEAR FOR
WHICH THE ELECTION FORM APPLIES.

 

(II)          THE SCHEDULED DISTRIBUTION DATE MUST BE TWO (2) YEARS OR MORE FROM
THE ELECTION DATE.  A PARTICIPANT MAY DELAY RECEIPT OF A SCHEDULED IN-SERVICE
WITHDRAWAL BY FILING A SUBSEQUENT ELECTION, PROVIDED THAT HIS OR HER SUBSEQUENT
ELECTION IS FILED WITH THE COMMITTEE AT LEAST ONE (1) YEAR (365 DAYS) PRIOR TO
HIS OR HER SCHEDULED DISTRIBUTION DATE.

 

9

--------------------------------------------------------------------------------


 

(III)       A PARTICIPANT MAY REVOKE A SCHEDULED IN-SERVICE WITHDRAWAL ELECTION
AND INSTEAD ELECT DISTRIBUTION UPON TERMINATION OF EMPLOYMENT OR RETIREMENT IN
ACCORDANCE WITH PARAGRAPHS (C) AND (D) BELOW; PROVIDED THAT, IN ORDER TO BE
VALID, SUCH ELECTION MUST BE FILED WITH THE COMMITTEE AT LEAST ONE (1) YEAR (365
DAYS) PRIOR TO THE PARTICIPANT’S TERMINATION OF EMPLOYMENT.

 

(IV)      NOTWITHSTANDING THE FOREGOING, IF THE PARTICIPANT TERMINATES
EMPLOYMENT WITH THE COMPANY FOR ANY REASON PRIOR TO THE PAYMENT OF A SCHEDULED
IN-SERVICE WITHDRAWAL, THEN THE PARTICIPANT’S RETIREMENT OR TERMINATION PAYMENT
ELECTION SHALL APPLY WITH RESPECT TO ANY UNPAID AMOUNTS.

 


(C)                                  PAYMENT UPON TERMINATION OF EMPLOYMENT FOR
ANY REASON OTHER THAN RETIREMENT, DEATH OR LONG-TERM DISABILITY.  IF THE
PARTICIPANT TERMINATES EMPLOYMENT WITH THE COMPANY FOR ANY REASON OTHER THAN
RETIREMENT, DEATH OR LONG-TERM DISABILITY (AS DEFINED IN THE COMPANY’S LONG-TERM
DISABILITY PLAN), THEN, SUBJECT TO THE REQUIREMENTS OF PARAGRAPH (A) ABOVE, THE
PARTICIPANT MAY ELECT DISTRIBUTION OF HIS OR HER DISTRIBUTABLE AMOUNT IN ONE OF
THE FOLLOWING FORMS OF PAYMENT:


 

(I)             A LUMP SUM PAYABLE WITHIN NINETY (90) DAYS OF THE PARTICIPANT’S
TERMINATION OF EMPLOYMENT; OR

 

(II)          SUBSTANTIALLY EQUAL ANNUAL INSTALLMENTS OVER A PERIOD OF FIVE (5)
YEARS BEGINNING WITHIN NINETY (90) DAYS OF THE PARTICIPANT’S TERMINATION OF
EMPLOYMENT.

 


(D)                                 PAYMENT UPON TERMINATION OF EMPLOYMENT AS A
RESULT OF RETIREMENT OR LONG-TERM DISABILITY.


 

(I)             IN THE CASE OF A PARTICIPANT WHO TERMINATES EMPLOYMENT WITH THE
COMPANY AS A RESULT OF RETIREMENT OR LONG-TERM DISABILITY (AS DEFINED IN THE
COMPANY’S LONG-TERM DISABILITY PLAN), THE PARTICIPANT’S DISTRIBUTABLE AMOUNT
SHALL BE PAID TO THE PARTICIPANT, AT THE PARTICIPANT’S ELECTION, AND SUBJECT TO
THE REQUIREMENT OF PARAGRAPH (II) BELOW IN THE FORM OF:

 

(1)                                  A CASH LUMP SUM PAYABLE WITHIN NINETY (90)
DAYS OF THE PARTICIPANT’S TERMINATION OF EMPLOYMENT; OR

 

(2)                                  SUBSTANTIALLY EQUAL ANNUAL INSTALLMENTS
OVER FIVE (5), TEN (10) OR FIFTEEN (15) YEARS BEGINNING WITHIN NINETY (90) DAYS
OF THE PARTICIPANT’S TERMINATION OF EMPLOYMENT.

 

(II)          IF THE PARTICIPANT HAS TERMINATED EMPLOYMENT WITH THE COMPANY AS A
RESULT OF RETIREMENT OR LONG-TERM DISABILITY, AND IF THE PARTICIPANT HAS ELECTED
ANNUAL INSTALLMENTS, THEN AT THE TIME DISTRIBUTION IS TO COMMENCE:

 

(1)                                  THE COMMITTEE SHALL AGGREGATE THE
DISTRIBUTION AMOUNTS THAT THE PARTICIPANT HAS ELECTED TO BE PAID IN FIFTEEN (15)
ANNUAL INSTALLMENTS.  IF THE TOTAL DISTRIBUTABLE AMOUNT OF SUCH ELECTIONS EQUALS
OR EXCEEDS ONE HUNDRED THOUSAND DOLLARS ($100,000), THEN SUCH AMOUNT SHALL BE
PAID TO THE PARTICIPANT IN FIFTEEN (15) ANNUAL INSTALLMENTS BEGINNING WITHIN
NINETY (90) DAYS

 

10

--------------------------------------------------------------------------------


 

of the Participant’s termination of employment.  If the total distributable
amount of such elections is less than One Hundred Thousand Dollars ($100,000),
then such amount will, subject to paragraphs (2) and (3) below, be paid to the
Participant in ten (10) annual installments beginning within ninety (90) days of
the Participant’s termination of employment.

 

(2)                                  THE COMMITTEE SHALL AGGREGATE THE
DISTRIBUTION AMOUNTS THAT THE PARTICIPANT HAS ELECTED TO BE PAID IN TEN (10)
ANNUAL INSTALLMENTS PLUS ANY AMOUNT SCHEDULED TO BE PAID IN TEN (10) ANNUAL
INSTALLMENTS IN ACCORDANCE WITH PARAGRAPH (1) ABOVE.  IF THE TOTAL OF SUCH
AMOUNTS EQUALS OR EXCEEDS ONE HUNDRED THOUSAND DOLLARS ($100,000), THEN SUCH
AMOUNT WILL BE PAID TO THE PARTICIPANT IN TEN (10) ANNUAL INSTALLMENTS BEGINNING
WITHIN NINETY (90) DAYS OF THE PARTICIPANT’S TERMINATION OF EMPLOYMENT.  IF THE
TOTAL OF SUCH AMOUNTS IS LESS THAN ONE HUNDRED THOUSAND DOLLARS ($100,000), THEN
SUCH AMOUNT WILL, SUBJECT TO PARAGRAPH (3) BELOW, BE PAID TO THE PARTICIPANT IN
FIVE (5) ANNUAL INSTALLMENTS BEGINNING WITHIN NINETY (90) DAYS OF THE
PARTICIPANT’S TERMINATION OF EMPLOYMENT.

 

(3)                                  THE COMMITTEE SHALL AGGREGATE THE
DISTRIBUTION AMOUNTS THAT THE PARTICIPANT HAS ELECTED TO BE PAID IN FIVE (5)
ANNUAL INSTALLMENTS PLUS ANY AMOUNTS SCHEDULED TO BE PAID IN FIVE (5) ANNUAL
INSTALLMENTS IN ACCORDANCE WITH PARAGRAPH (2) ABOVE.  IF THE TOTAL OF SUCH
AMOUNTS EQUALS OR EXCEEDS FIFTY THOUSAND DOLLARS ($50,000), THEN SUCH AMOUNT
WILL BE PAID TO THE PARTICIPANT IN FIVE (5) ANNUAL INSTALLMENTS BEGINNING WITHIN
NINETY (90) DAYS OF THE PARTICIPANT’S TERMINATION OF EMPLOYMENT.  IF THE TOTAL
OF SUCH AMOUNTS IS LESS THAN FIFTY THOUSAND DOLLARS ($50,000), THEN SUCH AMOUNT
WILL BE PAID TO THE PARTICIPANT IN A CASH LUMP SUM PAYABLE WITHIN NINETY (90)
DAYS OF THE PARTICIPANT’S TERMINATION OF EMPLOYMENT.

 


7.3                                 CHANGES IN FORM OF DISTRIBUTION.

 


(A)                                  CHANGES TO SCHEDULED IN-SERVICE WITHDRAWALS
MAY ONLY BE MADE AS SET FORTH IN SECTIONS 7.2(B)(II) AND 7.2(B)(III).


 


(B)                                 A PARTICIPANT ENTITLED TO PAYMENT AS A
RESULT OF TERMINATION OF EMPLOYMENT OR RETIREMENT MAY CHANGE HIS OR HER FORM OF
DISTRIBUTION TO ONE OF THE OPTIONAL FORMS LISTED IN SECTION 7.2(C) OR 7.2(D)
ABOVE, AS APPLICABLE, PROVIDED THAT HIS OR HER ELECTION IS FILED WITH THE
COMMITTEE AT LEAST ONE (1) YEAR (365 DAYS) PRIOR TO HIS OR HER TERMINATION OF
EMPLOYMENT. TO THE EXTENT THE DISTRIBUTABLE AMOUNT IS PAID IN INSTALLMENTS, THE
PARTICIPANT’S ACCOUNT SHALL CONTINUE TO BE CREDITED WITH EARNINGS MONTHLY
PURSUANT TO SECTION 5.1(C), AND THE INSTALLMENT AMOUNT SHALL BE ADJUSTED TO
REFLECT CHANGES IN THE ACCOUNT BALANCE UNTIL ALL AMOUNTS CREDITED TO HIS OR HER
ACCOUNT UNDER THE PLAN HAVE BEEN DISTRIBUTED.


 


7.4                                 NO ELECTION OF DISTRIBUTION FORM.  IF, AT
THE TIME OF THE PARTICIPANT’S TERMINATION OF EMPLOYMENT WITH THE COMPANY, THE
PARTICIPANT HAS MADE NO ELECTION AS TO THE DISTRIBUTION OF HIS OR HER ACCOUNT,
OR IF A DISTRIBUTION ELECTION IS INCOMPLETE OR INAPPLICABLE, THEN THE
PARTICIPANT’S DISTRIBUTABLE AMOUNT SHALL BE DISTRIBUTED AS FOLLOWS:

 


(A)                                  IF THE PARTICIPANT’S TERMINATION OF
EMPLOYMENT IS A RESULT OF RETIREMENT OR LONG-TERM DISABILITY, AND THE
PARTICIPANT’S DISTRIBUTABLE AMOUNT IS LESS THAN FIFTY THOUSAND DOLLARS

 

11

--------------------------------------------------------------------------------


 


($50,000), THEN THE PARTICIPANT’S DISTRIBUTABLE AMOUNT WILL BE PAID TO THE
PARTICIPANT IN A CASH LUMP SUM PAYABLE WITHIN NINETY (90) DAYS OF THE
PARTICIPANT’S TERMINATION OF EMPLOYMENT;


 


(B)                                 IF THE PARTICIPANT’S TERMINATION OF
EMPLOYMENT IS A RESULT OF RETIREMENT OR LONG-TERM DISABILITY, AND THE
PARTICIPANT’S DISTRIBUTABLE AMOUNT EQUALS OR EXCEEDS FIFTY THOUSAND DOLLARS
($50,000), THEN THE PARTICIPANT’S DISTRIBUTABLE AMOUNT WILL BE PAID TO THE
PARTICIPANT IN FIVE (5) ANNUAL INSTALLMENTS BEGINNING WITHIN NINETY (90) DAYS OF
THE PARTICIPANT’S TERMINATION OF EMPLOYMENT; OR


 


(C)                                  IF THE PARTICIPANT’S TERMINATION OF
EMPLOYMENT IS FOR REASONS OTHER THAN RETIREMENT OR LONG-TERM DISABILITY THEN,
REGARDLESS OF THE VALUE OF THE PARTICIPANT’S DISTRIBUTABLE AMOUNT AT THE TIME OF
HIS OR HER TERMINATION OF EMPLOYMENT, THE PARTICIPANT’S DISTRIBUTABLE AMOUNT
WILL BE PAID TO THE PARTICIPANT IN A CASH LUMP SUM PAYABLE WITHIN NINETY (90)
DAYS OF THE PARTICIPANT’S TERMINATION OF EMPLOYMENT.


 


7.5                                 DEATH BENEFITS.


 


(A)                                  IN THE CASE OF A PARTICIPANT WHO DIES WHILE
EMPLOYED BY THE COMPANY, THAT PORTION OF THE DEATH BENEFIT OF ANY LIFE INSURANCE
POLICY PURCHASED BY THE COMPANY TO INSURE THE LIFE OF THE PARTICIPANT (THE
“POLICY”) WHICH IS EQUAL TO THE LESSER OF (I) THE ACTUAL POLICY DEATH BENEFIT OR
(II) TWO AND ONE-HALF (2.5) TIMES THE PARTICIPANT’S BASE PAY (FOR PARTICIPANTS
WHO ARE NOT PAID ON A COMMISSION BASIS) OR TARGET COMPENSATION (FOR PARTICIPANTS
WHO ARE PAID ON A COMMISSION BASIS) AT THE TIME THE PARTICIPANT DIES, SHALL BE
PAID TO THE PARTICIPANT’S BENEFICIARY UNDER THE POLICY BY THE INSURANCE COMPANY
THAT ISSUED THE POLICY.  ANY SUCH POLICY SHALL BE SUBJECT TO THE CONDITIONS SET
FORTH IN A “SPLIT-DOLLAR LIFE INSURANCE AGREEMENT” BETWEEN THE PARTICIPANT AND
THE TRUSTEE, PURSUANT TO WHICH THE PARTICIPANT MAY DESIGNATE A BENEFICIARY
(SUBJECT TO PARAGRAPH (C) BELOW) WITH RESPECT TO THE PORTION OF THE POLICY
PROCEEDS DESCRIBED IN THE PRECEDING SENTENCE IN THE EVENT THE PARTICIPANT DIES
PRIOR TO TERMINATING EMPLOYMENT WITH THE COMPANY.  SUBJECT TO PARAGRAPH (C)
BELOW, THE PARTICIPANT SHALL HAVE THE RIGHT TO DESIGNATE AND CHANGE SUCH
BENEFICIARY (WHICH NEED NOT BE HIS OR HER BENEFICIARY AS DETERMINED UNDER
SECTION 1.4) ON A FORM PROVIDED BY AND FILED WITH THE INSURANCE COMPANY, AND THE
LIFE INSURANCE PROCEEDS DESIGNATED IN THIS PARAGRAPH SHALL BE PAID TO SUCH
BENEFICIARY.


 


(B)                                 THE BENEFIT PAYABLE PURSUANT TO
PARAGRAPH (A) SHALL BE PAID ONLY IF A POLICY HAS BEEN ISSUED ON THE
PARTICIPANT’S LIFE AND IS IN FULL FORCE AT THE TIME OF THE PARTICIPANT’S DEATH
AND ANY SUCH PAYMENT SHALL BE SUBJECT TO ALL CONDITIONS AND EXCEPTIONS SET FORTH
IN THE POLICY.  A PARTICIPANT WHO IS ENTITLED TO A DEATH BENEFIT PURSUANT TO
THIS SECTION SHALL NOT BE ENTITLED TO ANY OTHER COMPANY-PAID GROUP TERM LIFE
INSURANCE BENEFITS FROM THE COMPANY UNDER THE PLAN OR ANY OTHER POLICY PROVIDED
BY THE COMPANY.  NOTWITHSTANDING ANY PROVISION OF THE PLAN OR ANY OTHER DOCUMENT
TO THE CONTRARY, THE COMPANY SHALL NOT HAVE ANY OBLIGATION TO PAY THE
PARTICIPANT OR HIS OR HER BENEFICIARY ANY AMOUNTS DESCRIBED IN PARAGRAPH (A):
ANY SUCH AMOUNTS SHALL BE PAYABLE SOLELY FROM THE PROCEEDS OF THE POLICY, AND IF
NO POLICY IS IN FORCE, NO PAYMENT SHALL BE MADE.


 


(C)                                  AS OF THE BEGINNING OF EACH PLAN YEAR, THE
COMMITTEE SHALL REVIEW THE EXISTING POLICIES, AND IF A PARTICIPANT OR ELIGIBLE
EMPLOYEE HAS NOT ELECTED TO MAKE DEFERRALS TO THE

 

12

--------------------------------------------------------------------------------


 


PLAN AND DOES NOT HAVE AN ACCOUNT BALANCE UNDER THE PLAN, THEN THE PARTICIPANT
SHALL NOT BE ENTITLED TO NAME A BENEFICIARY FOR THAT PLAN YEAR FOR ANY POLICY
INSURING HIS OR HER LIFE.  FURTHERMORE, THE COMPANY IS NOT OBLIGATED TO MAINTAIN
ANY POLICY; AND NO DEATH BENEFIT SHALL BE PAYABLE HEREUNDER IF THE COMPANY HAS
BEEN NOTIFIED BY THE COMMITTEE TO DISCONTINUE THE POLICY FOR THE PARTICIPANT. 
IN ADDITION, NO POLICY SHALL BE ALLOCATED TO ANY ACCOUNT.


 


(D)                                 ON THE DEATH OF A PARTICIPANT, ANY BALANCE
REMAINING IN THE PARTICIPANT’S ACCOUNT SHALL BE PAID TO HIS OR HER BENEFICIARY
OR BENEFICIARIES IN A LUMP SUM AS SOON AS ADMINISTRATIVELY FEASIBLE.


 


7.6                                 EARLY DISTRIBUTIONS.  A PARTICIPANT WHO HAS
NOT TERMINATED EMPLOYMENT WITH THE COMPANY, OR A PARTICIPANT WHO IS NO LONGER
EMPLOYED BY THE COMPANY AND WHO IS RECEIVING PAYMENT OF HIS OR HER ACCOUNT
PURSUANT TO SECTION 7.1(A), 7.2(C) OR 7.2(D), MAY REQUEST A WITHDRAWAL OF
AMOUNTS CREDITED TO HIS OR HER ACCOUNT (AN “EARLY DISTRIBUTION”), SUBJECT TO THE
FOLLOWING RESTRICTIONS:

 


(A)                                  THE REQUEST TO RECEIVE AN EARLY
DISTRIBUTION SHALL BE MADE BY FILING A FORM PROVIDED BY AND FILED WITH THE
COMMITTEE (OR BY SUCH OTHER MEANS AS APPROVED BY THE COMMITTEE) PRIOR TO THE END
OF ANY CALENDAR MONTH.


 


(B)                                 THE AMOUNT PAYABLE TO A PARTICIPANT IN
CONNECTION WITH AN EARLY DISTRIBUTION SHALL IN ALL CASES EQUAL NINETY PERCENT
(90%) OF THE AMOUNT REQUESTED BY THE PARTICIPANT; PROVIDED THAT THE MAXIMUM
AMOUNT PAYABLE TO A PARTICIPANT IN CONNECTION WITH AN EARLY DISTRIBUTION SHALL
BE NINETY PERCENT (90%) OF THE PARTICIPANT’S DISTRIBUTABLE AMOUNT AS OF THE END
OF THE CALENDAR MONTH IN WHICH THE EARLY DISTRIBUTION REQUEST IS MADE.


 


(C)                                  THE AMOUNT DESCRIBED IN PARAGRAPH (A) ABOVE
SHALL BE PAID IN A SINGLE CASH LUMP SUM AS SOON AS PRACTICABLE AFTER THE END OF
THE CALENDAR MONTH IN WHICH THE EARLY DISTRIBUTION REQUEST IS RECEIVED.


 


(D)                                 IF A PARTICIPANT RECEIVES AN EARLY
DISTRIBUTION, THE REMAINING PORTION OF THE REQUESTED AMOUNT (I.E., TEN PERCENT
(10%) OF SUCH AMOUNT), SHALL BE PERMANENTLY FORFEITED AND THE COMPANY SHALL HAVE
NO OBLIGATION TO THE PARTICIPANT OR HIS OR HER BENEFICIARY WITH RESPECT TO SUCH
FORFEITED AMOUNT.


 


(E)                                  IF A PARTICIPANT RECEIVES AN EARLY
DISTRIBUTION, THE PARTICIPANT SHALL BE INELIGIBLE TO DEFER FOR THE BALANCE OF
THE PLAN YEAR IN WHICH THE EARLY DISTRIBUTION OCCURS AND THE FOLLOWING PLAN
YEAR.


 


(F)                                    A PARTICIPANT SHALL BE LIMITED TO A
MAXIMUM OF TWO (2) EARLY DISTRIBUTIONS DURING ALL OF HIS OR HER PERIODS OF
PARTICIPATION IN THE PLAN.

 

13

--------------------------------------------------------------------------------


 


7.7                                 UNFORESEEABLE EMERGENCY.


 


(A)                                  IF A PARTICIPANT INCURS AN UNFORESEEABLE
EMERGENCY, THE COMMITTEE MAY, IN ITS SOLE AND ABSOLUTE DISCRETION AND AT ANY
TIME, ACCELERATE THE DATE OF DISTRIBUTION OF A PARTICIPANT’S ACCOUNT OR PERMIT A
PARTICIPANT TO SUSPEND HIS OR HER CONTRIBUTIONS FOR THE REMAINDER OF THE PLAN
YEAR, AS SET FORTH IN SECTION 3.2(B).


 


(B)                                 “UNFORESEEABLE EMERGENCY” SHALL MEAN AN
UNFORESEEABLE, SEVERE FINANCIAL CONDITION RESULTING FROM (I) A SUDDEN AND
UNEXPECTED ILLNESS OR ACCIDENT OF THE PARTICIPANT OR HIS OR HER DEPENDENT(S) (AS
DEFINED IN SECTION 152(A) OF THE CODE); (II) LOSS OF THE PARTICIPANT’S PROPERTY
DUE TO CASUALTY; OR (III) OTHER SIMILAR EXTRAORDINARY AND UNFORESEEABLE
CIRCUMSTANCES ARISING AS A RESULT OF EVENTS BEYOND THE CONTROL OF THE
PARTICIPANT, BUT WHICH MAY NOT BE RELIEVED THROUGH OTHER AVAILABLE RESOURCES OF
THE PARTICIPANT, AS DETERMINED BY THE COMMITTEE.


 


(C)                                  DISTRIBUTION PURSUANT TO THIS SECTION OF
LESS THAN THE PARTICIPANT’S ENTIRE INTEREST IN THE PLAN SHALL BE MADE PRO RATA
FROM HIS OR HER INVESTMENT FUND SUBACCOUNTS ACCORDING TO THE BALANCES IN SUCH
SUBACCOUNTS.  SUBJECT TO THE FOREGOING, PAYMENT OF ANY AMOUNT WITH RESPECT TO
WHICH A PARTICIPANT HAS FILED A REQUEST UNDER THIS SECTION SHALL BE MADE AS SOON
AS PRACTICABLE AFTER APPROVAL OF SUCH REQUEST BY THE COMMITTEE.


 


7.8                                 INABILITY TO LOCATE A PARTICIPANT.  IT IS
THE RESPONSIBILITY OF A PARTICIPANT TO APPRISE THE COMMITTEE OF ANY CHANGE IN
HIS OR HER ADDRESS.  IN THE EVENT THAT THE COMMITTEE IS UNABLE TO LOCATE A
PARTICIPANT OR BENEFICIARY FOR TWO (2) YEARS, THE PARTICIPANT’S ACCOUNT SHALL BE
FORFEITED.

 


ARTICLE VIII


 


ADMINISTRATION


 


8.1                                 COMMITTEE.  THE NUMBER OF COMMITTEE MEMBERS
MAY VARY FROM TIME TO TIME.  A MEMBER OF THE COMMITTEE MAY RESIGN BY DELIVERING
A WRITTEN NOTICE OF RESIGNATION TO THE CHAIRPERSON OF THE COMMITTEE.  THE
COMMITTEE MAY REMOVE, BY AFFIRMATIVE VOTE OF A MAJORITY, ANY MEMBER BY
DELIVERING A CERTIFIED COPY OF ITS RESOLUTION OF REMOVAL TO SUCH MEMBER. 
ADDITIONAL COMMITTEE MEMBERS MAY BE ADDED OR VACANCIES IN THE MEMBERSHIP OF THE
COMMITTEE MAY BE FILLED BY ANY COMMITTEE MEMBER’S NOMINATION OF A PROSPECTIVE
MEMBER APPROVED BY AFFIRMATIVE VOTE OF A MAJORITY OF THE EXISTING COMMITTEE
MEMBERS.

 


8.2                                 COMMITTEE ACTION.  THE COMMITTEE SHALL ACT
AT MEETINGS BY AFFIRMATIVE VOTE OF A MAJORITY OF THE MEMBERS OF THE COMMITTEE. 
ANY ACTION PERMITTED TO BE TAKEN AT A MEETING MAY BE TAKEN WITHOUT A MEETING IF,
PRIOR TO SUCH ACTION, A WRITTEN CONSENT TO THE ACTION IS SIGNED BY ALL MEMBERS
OF THE COMMITTEE AND SUCH WRITTEN CONSENT IS FILED WITH THE MINUTES OF THE
PROCEEDINGS OF THE COMMITTEE.  A MEMBER OF THE COMMITTEE SHALL NOT VOTE OR ACT
UPON ANY MATTER WHICH RELATES SOLELY TO HIMSELF OR HERSELF AS A PARTICIPANT. 
THE CHAIRPERSON OF THE COMMITTEE OR ANY OTHER MEMBER OR MEMBERS OF THE COMMITTEE
DESIGNATED BY THE CHAIRPERSON MAY EXECUTE ANY CERTIFICATE OR OTHER WRITTEN
DIRECTION ON BEHALF OF THE COMMITTEE.

 

14

--------------------------------------------------------------------------------


 


8.3                                 POWERS AND DUTIES OF THE COMMITTEE.

 


(A)                                  THE COMMITTEE, ON BEHALF OF THE
PARTICIPANTS AND THEIR BENEFICIARIES, SHALL ENFORCE THE PLAN IN ACCORDANCE WITH
ITS TERMS, SHALL BE CHARGED WITH THE GENERAL ADMINISTRATION OF THE PLAN AND
SHALL HAVE ALL POWERS NECESSARY TO ACCOMPLISH ITS PURPOSES, INCLUDING, BUT NOT
BY WAY OF LIMITATION, THE FOLLOWING:


 

(I)     TO SELECT THE INVESTMENTS TO DETERMINE THE FUND RETURN IN ACCORDANCE
WITH ARTICLE IV HEREOF;

 

(II)    TO CONSTRUE AND INTERPRET THE TERMS AND PROVISIONS OF THE PLAN;

 

(III)   TO AMEND, MODIFY, SUSPEND OR TERMINATE THE PLAN IN ACCORDANCE WITH
SECTION 9.5;

 

(IV)   TO COMPUTE AND CERTIFY TO THE AMOUNT AND KIND OF BENEFITS PAYABLE TO
PARTICIPANTS AND THEIR BENEFICIARIES AND TO DIRECT THE DISTRIBUTION OF PLAN
BENEFITS;

 

(V)    TO MAINTAIN ALL RECORDS THAT MAY BE NECESSARY FOR THE ADMINISTRATION OF
THE PLAN;

 

(VI)   TO PROVIDE FOR THE DISCLOSURE OF ALL INFORMATION AND THE FILING OR
PROVISION OF ALL REPORTS AND STATEMENTS TO PARTICIPANTS, BENEFICIARIES OR
GOVERNMENTAL AGENCIES AS SHALL BE REQUIRED BY LAW;

 

(VII)  TO MAKE AND PUBLISH SUCH RULES FOR THE REGULATION OF THE PLAN AND
PROCEDURES FOR THE ADMINISTRATION OF THE PLAN AS ARE NOT INCONSISTENT WITH THE
TERMS HEREOF, AND

 

(VIII) TO APPOINT A PLAN ADMINISTRATOR OR ANY OTHER AGENT, AND TO DELEGATE TO
THEM SUCH POWERS AND DUTIES IN CONNECTION WITH THE ADMINISTRATION OF THE PLAN AS
THE COMMITTEE MAY FROM TIME TO TIME PRESCRIBE.

 


8.4                                 CONSTRUCTION AND INTERPRETATION.  THE
COMMITTEE SHALL HAVE FULL DISCRETION TO CONSTRUE AND INTERPRET THE TERMS AND
PROVISIONS OF THE PLAN, WHICH INTERPRETATION OR CONSTRUCTION, SUBJECT TO
SECTION 9.4, SHALL BE FINAL AND BINDING ON ALL PARTIES, INCLUDING BUT NOT
LIMITED TO THE COMPANY AND ANY PARTICIPANT OR BENEFICIARY.  THE COMMITTEE SHALL
ADMINISTER SUCH TERMS AND PROVISIONS IN ACCORDANCE WITH ANY AND ALL LAWS
APPLICABLE TO THE PLAN.

 


8.5                                 INFORMATION.  TO ENABLE THE COMMITTEE TO
PERFORM ITS FUNCTIONS, THE COMPANY SHALL SUPPLY FULL AND TIMELY INFORMATION TO
THE COMMITTEE ON ALL MATTERS RELATING TO THE COMPENSATION OF ALL PARTICIPANTS,
THEIR DEATHS OR OTHER CAUSES OF TERMINATION, AND SUCH OTHER PERTINENT FACTS AS
THE COMMITTEE MAY REASONABLY REQUIRE.

 


8.6                                 COMPENSATION, EXPENSES AND INDEMNITY.

 


(A)                                  THE MEMBERS OF THE COMMITTEE SHALL SERVE
WITHOUT COMPENSATION FOR THEIR SERVICES HEREUNDER.

 

15

--------------------------------------------------------------------------------


 


(B)                                 THE COMMITTEE IS AUTHORIZED AT THE EXPENSE
OF THE COMPANY TO EMPLOY SUCH LEGAL COUNSEL AS IT MAY DEEM ADVISABLE TO ASSIST
IN THE PERFORMANCE OF ITS DUTIES HEREUNDER.  THE COMPANY SHALL PAY EXPENSES AND
FEES IN CONNECTION WITH THE ADMINISTRATION OF THE PLAN.


 


(C)                                  THE COMPANY INDEMNIFIES AND HOLDS HARMLESS,
TO THE EXTENT PERMITTED BY LAW, EACH MEMBER OF THE COMMITTEE AND ANY EMPLOYEE,
OFFICER OR DIRECTOR OF THE COMPANY, FROM AND AGAINST ANY AND ALL DIRECT AND
INDIRECT LIABILITIES, DEMANDS, CLAIMS, LOSSES, TAXES, COSTS AND EXPENSES,
INCLUDING (WITHOUT LIMITATION) REASONABLE ATTORNEY’S FEES, ARISING OUT OF,
RELATING TO, OR RESULTING FROM ANY ACTION, INACTION OR CONDUCT IN THEIR OFFICIAL
CAPACITY IN THE OVERSIGHT AND ADMINISTRATION OF THE PLAN OR IN HIS OR HER
DEFENSE; PROVIDED, HOWEVER, THAT (I) ANY SUCH PERSON SHALL NOT BE INDEMNIFIED
AND HELD HARMLESS IF HIS OR HER ACTIONS, INACTIONS OR CONDUCT ARISE OUT OF,
RELATE TO, OR RESULT FROM HIS OR HER GROSS NEGLIGENCE, BAD FAITH OR WILLFUL
MISCONDUCT, OR OTHERWISE IN WILLFUL VIOLATION OF THE LAW, INCLUDING (WITHOUT
LIMITATION) A BREACH OF FIDUCIARY DUTY UNDER ERISA; AND (II) SUCH INDIVIDUAL
SHALL PROMPTLY NOTIFY THE COMPANY OF ANY LITIGATION INVOLVING THE PLAN, SHALL
COOPERATE IN THE DEFENSE OF ANY SUCH LAWSUIT, AND SHALL GIVE THE COMPANY SOLE
AND EXCLUSIVE AUTHORITY TO ACT ON HIS OR HER BEHALF IN THE EVENT OF ANY SUCH
LITIGATION OR OTHER CLAIM OR DEMAND ARISING OUT OF, RELATING TO, OR RESULTING
FROM HIS OR HER ACTION, INACTION OR CONDUCT IN HIS OR HER OFFICIAL CAPACITY WITH
RESPECT TO THE PLAN.  THE COMPANY MAY PURCHASE INSURANCE TO SATISFY ITS
OBLIGATION UNDER THIS SECTION.


 


8.7                                 QUARTERLY STATEMENTS.  UNDER PROCEDURES
ESTABLISHED BY THE COMMITTEE, A PARTICIPANT SHALL RECEIVE A STATEMENT WITH
RESPECT TO SUCH PARTICIPANT’S ACCOUNT ON A QUARTERLY BASIS.

 


ARTICLE IX


 


MISCELLANEOUS


 


9.1                                 UNSECURED GENERAL CREDITOR.  PARTICIPANTS
AND THEIR BENEFICIARIES, HEIRS, SUCCESSORS, AND ASSIGNS SHALL HAVE NO LEGAL OR
EQUITABLE RIGHTS, CLAIMS, OR INTERESTS IN ANY SPECIFIC PROPERTY OR ASSETS OF THE
COMPANY.  NO ASSETS OF THE COMPANY SHALL BE HELD IN ANY WAY AS COLLATERAL
SECURITY FOR THE FULFILLING OF THE OBLIGATIONS OF THE COMPANY UNDER THE PLAN. 
ANY AND ALL OF THE COMPANY’S ASSETS SHALL BE, AND REMAIN, THE GENERAL UNPLEDGED,
UNRESTRICTED ASSETS OF THE COMPANY.  THE COMPANY’S OBLIGATION UNDER THE PLAN
SHALL BE MERELY THAT OF AN UNFUNDED AND UNSECURED PROMISE OF THE COMPANY TO PAY
MONEY IN THE FUTURE, AND THE RIGHTS OF THE PARTICIPANTS AND BENEFICIARIES SHALL
BE NO GREATER THAN THOSE OF UNSECURED GENERAL CREDITORS.

 


9.2                                 RESTRICTION AGAINST ASSIGNMENT.  THE COMPANY
SHALL PAY ALL AMOUNTS PAYABLE HEREUNDER ONLY TO THE PERSON OR PERSONS DESIGNATED
BY THE PLAN AND NOT TO ANY OTHER PERSON OR CORPORATION.  NO PART OF A
PARTICIPANT’S ACCOUNT SHALL BE LIABLE FOR THE DEBTS, CONTRACTS, OR ENGAGEMENTS
OF ANY PARTICIPANT, HIS OR HER BENEFICIARY, OR SUCCESSORS IN INTEREST, NOR SHALL
A PARTICIPANT’S ACCOUNT BE SUBJECT TO EXECUTION BY LEVY, ATTACHMENT, OR
GARNISHMENT OR BY ANY OTHER LEGAL OR EQUITABLE PROCEEDING, NOR SHALL ANY SUCH
PERSON HAVE ANY RIGHT TO ALIENATE, ANTICIPATE, COMMUTE, PLEDGE, ENCUMBER, OR
ASSIGN ANY BENEFITS OR PAYMENTS HEREUNDER IN ANY MANNER WHATSOEVER.  IF ANY
PARTICIPANT, BENEFICIARY OR SUCCESSOR IN INTEREST IS ADJUDICATED BANKRUPT OR
PURPORTS TO ANTICIPATE, ALIENATE, SELL, TRANSFER, ASSIGN, PLEDGE, ENCUMBER OR
CHARGE ANY DISTRIBUTION OR

 

16

--------------------------------------------------------------------------------


 


PAYMENT FROM THE PLAN, VOLUNTARILY OR INVOLUNTARILY, THE COMMITTEE, IN ITS
DISCRETION, MAY CANCEL SUCH DISTRIBUTION OR PAYMENT (OR ANY PART THEREOF) TO OR
FOR THE BENEFIT OF SUCH PARTICIPANT, BENEFICIARY OR SUCCESSOR IN INTEREST IN
SUCH MANNER AS THE COMMITTEE SHALL DIRECT.

 


9.3                                 WITHHOLDING.  THERE SHALL BE DEDUCTED FROM
EACH PAYMENT MADE UNDER THE PLAN ALL TAXES THAT ARE REQUIRED TO BE WITHHELD BY
THE COMPANY IN RESPECT TO SUCH PAYMENT.  THE COMPANY SHALL HAVE THE RIGHT TO
REDUCE ANY PAYMENT BY THE AMOUNT OF CASH SUFFICIENT TO PROVIDE THE AMOUNT OF
SAID TAXES.

 


9.4                                 DISPUTES.


 


(A)                                  THE COMMITTEE SHALL ADMINISTER THE PLAN. 
THE COMMITTEE (EITHER DIRECTLY OR THROUGH ITS DESIGNEE) SHALL HAVE THE POWER AND
AUTHORITY TO INTERPRET, CONSTRUE, AND ADMINISTER THE PLAN.


 


(B)                                 NEITHER THE COMMITTEE, ITS DESIGNEE NOR ITS
ADVISORS, SHALL BE LIABLE TO ANY PERSON FOR ANY ACTION TAKEN OR OMITTED IN
CONNECTION WITH THE INTERPRETATION AND ADMINISTRATION OF THE PLAN.


 


(C)                                  THE COMMITTEE SHALL DETERMINE EACH
PARTICIPANT’S AND BENEFICIARY’S RIGHT TO PAYMENTS UNDER THE PLAN.  IF A
PARTICIPANT OR BENEFICIARY DISAGREES WITH THE COMMITTEE’S DETERMINATION, HE OR
SHE MAY MAKE A WRITTEN CLAIM FOR PAYMENTS INCONSISTENT WITH THAT DETERMINATION. 
ANY SUCH CLAIM SHALL BE FILED WITH THE COMMITTEE AT THE PRINCIPAL EXECUTIVE
OFFICES OF THE COMPANY.  THE COMMITTEE SHALL REVIEW THE CLAIM AND NOTIFY THE
CLAIMANT OF ITS DECISION IN WRITING WITHIN SIXTY (60) DAYS AFTER THE CLAIM IS
RECEIVED.  IF THE COMMITTEE DENIES THE CLAIM, IN WHOLE OR IN PART, THE NOTICE
SHALL SPECIFY THE REASONS FOR DENIAL, REFERENCES TO THE PLAN PROVISIONS UPON
WHICH DENIAL IS BASED, ANY ADDITIONAL INFORMATION OR MATERIAL NECESSARY TO
PERFECT THE CLAIM, AND PROCEDURES FOR FURTHER REVIEW OF THE CLAIM.  WITHIN SIXTY
(60) DAYS AFTER RECEIPT OF THE NOTICE OF DENIAL, THE CLAIMANT MAY FILE A WRITTEN
APPEAL OF THE DENIAL OF THE CLAIM, IDENTIFYING THE GROUNDS, FACTS AND ANY OTHER
MATTER UPON WHICH THE APPEAL IS BASED.  THE COMMITTEE SHALL GIVE THE CLAIMANT A
FINAL DECISION WITHIN SIXTY (60) DAYS AFTER RECEIPT OF THE REQUEST FOR REVIEW. 
IF THE COMMITTEE AFFIRMS THE DENIAL OF THE CLAIM IN WHOLE OR IN PART, IT SHALL
SPECIFY IN WRITING THE REASONS FOR THE AFFIRMANCE, WITH SPECIFIC REFERENCES TO
THE PLAN PROVISIONS UPON WHICH THE AFFIRMANCE IS BASED.


 


(D)                                 IF THE COMMITTEE HAS AFFIRMED THE DENIAL OF
A CLAIM PURSUANT TO THE PROCEDURE DESCRIBED IN PARAGRAPH (C) ABOVE, THE
PARTICIPANT OR HIS OR HER BENEFICIARY MAY, IF HE OR SHE DESIRES, SUBMIT ANY
DENIED CLAIM FOR PAYMENT UNDER THE PLAN TO ARBITRATION.  THIS RIGHT TO SELECT
ARBITRATION SHALL BE SOLELY THAT OF THE PARTICIPANT OR HIS OR HER BENEFICIARY
AND THE PARTICIPANT OR HIS OR HER BENEFICIARY MAY DECIDE WHETHER OR NOT TO
ARBITRATE IN HIS OR HER DISCRETION.  THE “RIGHT TO SELECT ARBITRATION” IS NOT
MANDATORY ON THE PARTICIPANT OR HIS OR HER BENEFICIARY AND THE PARTICIPANT OR
HIS OR HER BENEFICIARY MAY CHOOSE IN LIEU THEREOF TO BRING AN ACTION IN AN
APPROPRIATE CIVIL COURT.  ONCE AN ARBITRATION IS COMMENCED, HOWEVER, IT MAY NOT
BE DISCONTINUED WITHOUT THE MUTUAL CONSENT OF BOTH PARTIES TO THE ARBITRATION. 
DURING THE LIFETIME OF THE PARTICIPANT, ONLY HE OR SHE CAN USE THE ARBITRATION
PROCEDURE SET FORTH IN THIS SECTION.

 

17

--------------------------------------------------------------------------------


 


(E)                                  ANY CLAIM FOR ARBITRATION MAY BE SUBMITTED
AS FOLLOWS: IF THE PARTICIPANT OR HIS OR HER BENEFICIARY DISAGREES WITH THE
COMMITTEE REGARDING THE INTERPRETATION OF THE PLAN AND THE CLAIM IS FINALLY
DENIED BY THE COMMITTEE IN WHOLE OR IN PART, SUCH CLAIM MAY BE FILED IN WRITING
WITH AN ARBITRATOR OF THE PARTICIPANT’S OR BENEFICIARY’S CHOICE WHO IS SELECTED
BY THE METHOD DESCRIBED IN THE NEXT FOUR SENTENCES.  THE FIRST STEP OF THE
SELECTION SHALL CONSIST OF THE PARTICIPANT OR HIS OR HER BENEFICIARY SUBMITTING
A LIST OF FIVE (5) POTENTIAL ARBITRATORS TO THE COMMITTEE.  EACH OF THE FIVE
ARBITRATORS MUST BE EITHER (1) A MEMBER OF THE NATIONAL ACADEMY OF ARBITRATORS
LOCATED IN THE STATE OF CALIFORNIA OR (2) A RETIRED CALIFORNIA SUPERIOR COURT OR
APPELLATE COURT JUDGE.  WITHIN ONE WEEK AFTER RECEIPT OF THE LIST, THE COMMITTEE
SHALL SELECT ONE OF THE FIVE (5) ARBITRATORS AS THE ARBITRATOR FOR THE DISPUTE
IN QUESTION.  IF THE COMMITTEE FAILS TO SELECT AN ARBITRATOR IN A TIMELY MANNER,
THE PARTICIPANT OR HIS OR HER BENEFICIARY SHALL THEN DESIGNATE ONE OF THE FIVE
(5) ARBITRATORS AS THE ARBITRATOR FOR THE DISPUTE IN QUESTION.


 


(F)                                    THE ARBITRATION HEARING SHALL BE HELD
WITHIN SEVEN (7) DAYS (OR AS SOON THEREAFTER AS POSSIBLE) AFTER THE PICKING OF
THE ARBITRATOR.  NO CONTINUANCE OF SAID HEARING SHALL BE ALLOWED WITHOUT THE
MUTUAL CONSENT OF THE PARTICIPANT OR HIS OR HER BENEFICIARY AND THE COMMITTEE. 
ABSENCE FROM OR NONPARTICIPATION AT THE HEARING BY EITHER PARTY SHALL NOT
PREVENT THE ISSUANCE OF AN AWARD.  HEARING PROCEDURES THAT WILL EXPEDITE THE
HEARING MAY BE ORDERED AT THE ARBITRATOR’S DISCRETION, AND THE ARBITRATOR MAY
CLOSE THE HEARING IN HIS OR HER SOLE DISCRETION WHEN HE OR SHE DECIDES HE OR SHE
HAS HEARD SUFFICIENT EVIDENCE TO SATISFY ISSUANCE OF AN AWARD.


 


(G)                                 THE ARBITRATOR’S AWARD SHALL BE RENDERED AS
EXPEDITIOUSLY AS POSSIBLE AND IN NO EVENT LATER THAN ONE (1) WEEK AFTER THE
CLOSE OF THE HEARING.  IN THE EVENT THE ARBITRATOR FINDS THAT THE COMPANY HAS
BREACHED THE PLAN, HE OR SHE SHALL ORDER THE COMPANY TO IMMEDIATELY TAKE THE
NECESSARY STEPS TO REMEDY THE BREACH.  THE AWARD OF THE ARBITRATOR SHALL BE
FINAL AND BINDING UPON THE PARTIES.  THE AWARD MAY BE ENFORCED IN ANY
APPROPRIATE COURT AS SOON AS POSSIBLE AFTER ITS RENDITION.  IF AN ACTION IS
BROUGHT TO CONFIRM THE AWARD, BOTH THE COMPANY AND THE PARTICIPANT AGREE THAT NO
APPEAL SHALL BE TAKEN BY EITHER PARTY FROM ANY DECISION RENDERED IN SUCH ACTION.


 


(H)                                 SOLELY FOR PURPOSES OF DETERMINING THE
ALLOCATION OF THE COSTS DESCRIBED IN THIS SECTION, THE COMMITTEE WILL BE
CONSIDERED THE PREVAILING PARTY IN A DISPUTE IF THE ARBITRATOR DETERMINES
(1) THAT THE COMPANY HAS NOT BREACHED THE PLAN AND (2) THE CLAIM BY THE
PARTICIPANT OR HIS OR HER BENEFICIARY WAS NOT MADE IN GOOD FAITH.  OTHERWISE,
THE PARTICIPANT OR HIS OR HER BENEFICIARY WILL BE CONSIDERED THE PREVAILING
PARTY.  IN THE EVENT THAT THE COMPANY IS THE PREVAILING PARTY, THE FEE OF THE
ARBITRATOR AND ALL NECESSARY EXPENSES OF THE HEARING (EXCLUDING ANY ATTORNEYS’
FEES INCURRED BY THE COMPANY) INCLUDING STENOGRAPHIC REPORTER, IF EMPLOYED,
SHALL BE PAID BY THE OTHER PARTY.  IN THE EVENT THAT THE PARTICIPANT OR HIS OR
HER BENEFICIARY IS THE PREVAILING PARTY, THE FEE OF THE ARBITRATOR AND ALL
NECESSARY EXPENSES OF THE HEARING (INCLUDING ALL ATTORNEYS’ FEES INCURRED BY THE
PARTICIPANT OR HIS OR HER BENEFICIARY IN PURSUING HIS OR HER CLAIM), INCLUDING
THE FEES OF A STENOGRAPHIC REPORTER, IF EMPLOYED, SHALL BE PAID BY THE COMPANY.


 


9.5                                 AMENDMENT, MODIFICATION, SUSPENSION OR
TERMINATION.  THE COMMITTEE MAY AMEND, MODIFY, SUSPEND OR TERMINATE THE PLAN IN
WHOLE OR IN PART, EXCEPT THAT NO AMENDMENT, MODIFICATION, SUSPENSION OR
TERMINATION SHALL HAVE ANY RETROACTIVE EFFECT TO REDUCE ANY AMOUNTS CREDITED TO
A

 

18

--------------------------------------------------------------------------------


 


PARTICIPANT’S ACCOUNT.  IN THE EVENT THAT THE PLAN IS TERMINATED, THEN IN THE
SOLE DISCRETION OF THE COMMITTEE, THE TIME THE AMOUNTS CREDITED TO A
PARTICIPANT’S ACCOUNT ARE TO BE DISTRIBUTED MAY BE ACCELERATED.

 


9.6                                 GOVERNING LAW.  THE PLAN SHALL BE CONSTRUED,
GOVERNED AND ADMINISTERED IN ALL RESPECTS IN ACCORDANCE WITH ERISA, THE CODE AND
OTHER PERTINENT FEDERAL LAWS AND, TO THE EXTENT NOT PREEMPTED BY ERISA, IN
ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA (IRRESPECTIVE OF THE CHOICE
OF LAW PRINCIPLES OF THE STATE OF CALIFORNIA AS TO ALL MATTERS).

 


9.7                                 RECEIPT OR RELEASE.  ANY PAYMENT TO A
PARTICIPANT OR THE PARTICIPANT’S BENEFICIARY IN ACCORDANCE WITH THE PROVISIONS
OF THE PLAN SHALL, TO THE EXTENT THEREOF, BE IN FULL SATISFACTION OF ALL CLAIMS
AGAINST THE COMMITTEE AND THE COMPANY.  THE COMMITTEE MAY REQUIRE SUCH
PARTICIPANT OR BENEFICIARY, AS A CONDITION PRECEDENT TO SUCH PAYMENT, TO EXECUTE
A RECEIPT AND RELEASE TO SUCH EFFECT.

 


9.8                                 PAYMENTS ON BEHALF OF INCAPACITATED
PERSONS.  IN THE EVENT THAT ANY AMOUNT BECOMES PAYABLE UNDER THE PLAN TO A
PERSON WHO, IN THE SOLE JUDGMENT OF THE COMMITTEE, IS CONSIDERED BY REASON OF
PHYSICAL OR MENTAL CONDITION TO BE UNABLE TO GIVE A VALID RECEIPT THEREFORE, THE
COMMITTEE MAY DIRECT THAT SUCH PAYMENT BE MADE TO ANY PERSON FOUND BY THE
COMMITTEE, IN ITS SOLE JUDGMENT, TO HAVE ASSUMED THE CARE OF SUCH PERSON.  ANY
PAYMENT MADE PURSUANT TO SUCH DETERMINATION SHALL CONSTITUTE A FULL RELEASE AND
DISCHARGE OF THE COMMITTEE AND THE COMPANY.

 


9.9                                 NO EMPLOYMENT RIGHTS.  PARTICIPATION IN THE
PLAN SHALL NOT CONFER UPON ANY PERSON ANY RIGHT TO BE EMPLOYED BY THE COMPANY OR
ANY OTHER RIGHT NOT EXPRESSLY PROVIDED HEREUNDER.

 


9.10                           DEPARTMENT OF LABOR DETERMINATION.  IN THE EVENT
THAT ANY PARTICIPANT IS FOUND TO BE INELIGIBLE, THAT IS, NOT A MEMBER OF A
SELECT GROUP OF MANAGEMENT OR HIGHLY COMPENSATED EMPLOYEES OR IS OTHERWISE
INELIGIBLE, ACCORDING TO A DETERMINATION MADE BY THE DEPARTMENT OF LABOR, THE
COMMITTEE SHALL TAKE WHATEVER STEPS IT DEEMS NECESSARY, IN ITS SOLE DISCRETION,
TO EQUITABLY PROTECT THE INTERESTS OF THE AFFECTED PARTICIPANT.

 


9.11                           HEADINGS, ETC. NOT PART OF AGREEMENT.  HEADINGS
AND SUBHEADINGS IN THE PLAN ARE INSERTED FOR CONVENIENCE OF REFERENCE ONLY AND
ARE NOT TO BE CONSIDERED IN THE CONSTRUCTION OF THE PROVISIONS HEREOF.

 

* * * * * * * * * * *

 

19

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this document to be executed by its
duly authorized officer effective as of August 1, 2002.

 

 

SYNOPSYS, INC.

 

 

 

 

 

By:

/s/ Richard Rowley

 

 

 

 

 

 

Richard Rowley

VP, Corporate Controller

 

20

--------------------------------------------------------------------------------